Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This allowance is in response the AFCP filed on: 01/24/2022 and supplemental amendment filed on: 02/22/2022 (which is OK to Enter). The amendment filed on 01/24/2022 is not to be entered. 
The prior rejections are withdrawn in view of the amendments filed on 02/22/2022.

Allowable Subject Matter
Claims 1, 3-10, and 12-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The searched and cited prior art teaches it is known to reference historical data to calculate similarities between an input dialog sentence and a historical dialog sentence in order to determine a self help response by determining a topic. However the independent claims further require a combination of sequence “concatenation” by adding the current dialogue sentence to an end of a historical previous topic dialog sentence sequence, and then providing the “concatenated sequence” to a similarity calculation between the “concatenated sequence” and topic templates, in order for the derive a topic based upon the similarity calculation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.